            Case 1:13-cr-00077-DLH Document 1088 Filed 05/20/20 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
                        Plaintiff,             )       ORDER DENYING DEFENDANT’S
                                               )       MOTION TO REDUCE SENTENCE
          vs.                                  )
                                               )
Ian Andrew Beesley,                            )       Case No. 1:13-cr-076
                                               )
                        Defendant.             )

________________________________________________________________________________

          Before the Court is the Defendant’s motion to reduce sentence pursuant to the First Step Act

of 2018, filed on April 13, 2020. See Doc. No. 1082. The Government filed a response in opposition

to the motion on April 13, 2020. See Doc. No. 1083. For the reasons set forth below, the motion is

denied.



I.        BACKGROUND

          On May 13, 2015, Beesley pled guilty to a charge of conspiracy to possess with intent to

distribute and distribute a controlled substance in violation of 21 U.S.C. § 846. See Doc. No. 578. On

October 14, 2015, the Court sentenced Beesley to 120-months imprisonment. See Doc. No. 659. No

appeal was taken. On April 13, 2019, Beesley filed the instant motion requesting a reduction of

sentence and compassionate release based on the First Step Act. See Doc. No. 1082. In support of his

motion, Beesley cites the efforts at rehabilitation he has undertaken while incarcerated. The

Government opposes the motion.




                                                   1
          Case 1:13-cr-00077-DLH Document 1088 Filed 05/20/20 Page 2 of 6



II.    LEGAL DISCUSSION

       18 U.S.C. § 3582(c)(1)(A) allows the Court to modify a term of imprisonment under two

circumstances: by motion of the Director of the BOP or upon motion of the Defendant “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” The record does not reveal any efforts

taken by Beesley to exhaust his administrative remedies as required by the First Step Act. Thus, the

motion is not ripe for the Court’s consideration. However, even if the Court were to consider the merits

of the motion, Beesley has not provided an adequate basis for relief.

       In considering a motion to reduce sentence, the Court must assess whether, after considering

the 18 U.S.C. § 3553(a) factors, “extraordinary and compelling reasons” exist which warrant a sentence

reduction, and if a sentence reduction is consistent with the Sentencing Commission’s applicable policy

statement. See 18 U.S.C. § 3582(c)(1)(A).

       Prior to the passage of the First Step Act in 2018, district courts could only grant compassionate

release sentence reductions based upon a motion filed by the director of the BOP. Such motions were

rarely filed. This all changed when the First Step Act was signed into law on December 21, 2018. The

relevant portion of the new law now reads as follows:

       (c) Modification of an imposed term of imprisonment.--The court may not modify
       a term of imprisonment once it has been imposed except that–

         (1) in any case–

               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse of 30 days from the receipt of such
               a request by the warden of the defendant's facility, whichever is earlier, may
               reduce the term of imprisonment (and may impose a term of probation or

                                                   2
            Case 1:13-cr-00077-DLH Document 1088 Filed 05/20/20 Page 3 of 6



               supervised release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the factors set
               forth in section 3553(a) to the extent that they are applicable, if it finds that–

                       (i) extraordinary and compelling reasons warrant such a reduction;

                       and that such a reduction is consistent with applicable policy statements
                       issued by the Sentencing Commission;

18 U.S.C.A. § 3582(c)(1)(A)(I) (emphasis added).

       Unfortunately, the First Step Act does not define “extraordinary and compelling reasons.” The

Sentencing Commission policy statement can be found at Section 1B1.13 for the 2018 Sentencing

Guidelines Manual. However, the policy statement pertains to the old law rather than the new law and

thus is of questionable applicability. See United States v. Beck, No. 1:13-CR-186-6, 2019 WL

2716505, at *6 (M.D.N.C. June 28, 2019) (concluding the old policy statement provides helpful

guidance but does not control the district court’s independent assessment of whether “extraordinary and

compelling reasons” warrant a sentence reduction.).          This Court agrees that the Sentencing

Commission’s existing policy statement provides only limited guidance. See United States v. Fox, No.

2:14-CR-03, 2019 WL 3046086, at *3 (D. Me. July 11, 2019). In addition, the Sentencing Commission

will not be publishing a 2019 or 2020 Sentencing Guidelines Manual for lack of a quorum. Beck, No.

1:13-CR-186-6, 2019 WL 2716505, at *5 n.7. The Application Note to U.S.S.G. § 1B1.13 provides

as follows:

       1.      Extraordinary and Compelling Reasons.--Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A)     Medical Condition of the Defendant.--

                       (i)    The defendant is suffering from a terminal illness (i.e., a serious
                              and advanced illness with an end of life trajectory). A specific
                              prognosis of life expectancy (i.e., a probability of death within
                              a specific time period) is not required. Examples include

                                                   3
     Case 1:13-cr-00077-DLH Document 1088 Filed 05/20/20 Page 4 of 6



                       metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                       (ALS), end-stage organ disease, and advanced dementia.

               (ii)    The defendant is–

                       (I)     suffering from a serious physical or medical condition,

                       (II)    suffering from a serious functional or cognitive
                               impairment, or

                       (III)   experiencing deteriorating physical or mental health
                               because of the aging process,

                       that substantially diminishes the ability of the defendant to
                       provide self-care within the environment of a correctional
                       facility and from which he or she is not expected to recover.

        (B)    Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
               experiencing a serious deterioration in physical or mental health because
               of the aging process; and (iii) has served at least 10 years or 75 percent
               of his or her term of imprisonment, whichever is less.

        (C)    Family Circumstances.--

                       (i)     The death or incapacitation of the caregiver of the
                               defendant's minor child or minor children.

                       (ii)    The incapacitation of the defendant's spouse or registered
                               partner when the defendant would be the only available
                               caregiver for the spouse or registered partner.

        (D)    Other Reasons.--As determined by the Director of the Bureau of
               Prisons, there exists in the defendant's case an extraordinary and
               compelling reason other than, or in combination with, the reasons
               described in subdivisions (A) through (C).

2.      Foreseeability of Extraordinary and Compelling Reasons.--For purposes of
        this policy statement, an extraordinary and compelling reason need not have
        been unforeseen at the time of sentencing in order to warrant a reduction in the
        term of imprisonment. Therefore, the fact that an extraordinary and compelling
        reason reasonably could have been known or anticipated by the sentencing court
        does not preclude consideration for a reduction under this policy statement.

3.      Rehabilitation of the Defendant.--Pursuant to 28 U.S.C. § 994(t),
        rehabilitation of the defendant is not, by itself, an extraordinary and compelling

                                            4
             Case 1:13-cr-00077-DLH Document 1088 Filed 05/20/20 Page 5 of 6



                reason for purposes of this policy statement.

        4.      Motion by the Director of the Bureau of Prisons.--A reduction under this
                policy statement may be granted only upon motion by the Director of the Bureau
                of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A). The Commission encourages
                the Director of the Bureau of Prisons to file such a motion if the defendant
                meets any of the circumstances set forth in Application Note 1. The court is in
                a unique position to determine whether the circumstances warrant a reduction
                (and, if so, the amount of reduction), after considering the factors set forth in 18
                U.S.C. § 3553(a) and the criteria set forth in this policy statement, such as the
                defendant's medical condition, the defendant's family circumstances, and
                whether the defendant is a danger to the safety of any other person or to the
                community.

                This policy statement shall not be construed to confer upon the defendant any
                right not otherwise recognized in law.

        5.      Application of Subdivision (3).--Any reduction made pursuant to a motion by
                the Director of the Bureau of Prisons for the reasons set forth in subdivisions (1)
                and (2) is consistent with this policy statement.

U.S.S.G. § 1B1.13.

        Beesley contends his rehabilitative efforts while incarcerated are deserving of a reduction in

sentence. Beesley cites to several positive steps he has taken while incarcerated, including completion

of adult education classes and RDAP along with being free of any infractions while serving his

sentence. While Beesley is to be commended for these actions, the law is clear – rehabilitation alone

is not a basis for a reduction in sentence. See 28 U.S.C. § 994(t).

        The Court has carefully reviewed the entire record and concludes Beesley has failed to

demonstrate “extraordinary and compelling reasons” that would warrant a sentence reduction at this

time. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (the burden is on the defendant

to establish a sentence reduction is warranted under 18 U.S.C. § 3582(c)(2)). The Court concludes that

Beesley has failed to exhaust his administrative remedies with the BOP before first bringing this motion

to the district court. That is a prerequisite to filing this motion for compassionate release under the First


                                                     5
            Case 1:13-cr-00077-DLH Document 1088 Filed 05/20/20 Page 6 of 6



Step Act.     In addition, Beesley has failed to sustain his burden of proof to demonstrate an

“extraordinary and compelling reason” that would warrant a sentence reduction because rehabilitative

efforts of a defendant are not, by itself, an extraordinary and compelling reason for a compassionate

release.



III.   CONCLUSION

       Accordingly and for the reasons set forth above, the Defendant’s motion to reduce sentence

(Doc. No. 1082) is DENIED.

       IT IS SO ORDERED.

       Dated this 20th day of May, 2020.

                                             /s/ Daniel L. Hovland
                                             Daniel L. Hovland, District Judge
                                             United States District Court




                                                 6
